January 23, 2008 United States Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, NW Washington, DC20549 Filed Via EDGAR Re:Xedar Corporation Accession Number 0001079974-08-000086 CIK Number Form SB-2 Filed January 23, 2008 File No. 333-148804 Ladies and Gentlemen:: Xedar Corporation (the “Company”) hereby respectfully requests immediate withdrawal of a Registration Statement on Form SB-2 (File No.333-148804) filed on January 23, 2008, together with all exhibits thereto (collectively, the “Registration Statement”).Due to a computer malfunction this filing was submitted under the Company’s codes but does not belong to us. Thank you for your assistance regarding this matter. Sincerely, /s/ Steven M. Bragg Steven M. Bragg Chief Financial Officer and Treasurer
